DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 06/30/2022.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below. Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
	
Response to Arguments
While arguing rejection of claim 1 as unpatentable over Jong, the applicant states on page 8 of the Remarks:
“The assumption in the Office Action is based on the one-line description of paragraph [0069] of Jong, e.g., the communication module 2150 may include at least one communication circuit (IFIC and/or RFIC). Except for the one-line description, the RFIC is disposed on the communication device (e.g., 2121, 2122, 300), rather than communication module 2150.”

On the following pages, the applicant presents various arguments to support their assertion that the RFIC is disposed on the communication device, rather than communication module 2150.
In other words, while acknowledging that there is a statement in Jong that clearly states that both IFIC and RFIC may be positioned in the communication module 2150, the applicant argues that the rest of the disclosure of Jong describes positioning of the RFIC in the communication device.
Although the applicant is factually correct, the positioning of the RFIC in the communication module 2150 and the positioning of the RFIC in the communication device are simply two different embodiments. A person of ordinary skill in the art reading Jong’s disclosure would have clearly understood that the RFIC may be positioned either in the communication module or in the communication device. There appears to be also no disclosure or suggestion that the RFIC may be positioned in both places at the same time.
As stated in MPEP 2123, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Therefore, having two different embodiments disclosed by Jong, a person of ordinary skill in the art would have been motivated to choose either one with anticipation of success.
Therefore, the examiner maintains that even a single line disclosure, as argued by the applicant, is sufficient to meet the claim limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2, 9 – 12 and 19 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 6, 7, 9 – 13, 17, 19 and 20 of copending Application No. 17/226,845 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, while using slightly different language, the claims of instant application recite a broader but obvious variation of the devices of the reference application (e.g. no PMIC in instant application which is claimed by the reference application). Additionally, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to position all the components on the same surface of the first PCB simply as design choice with predictable results, the results being easier assembly.
Correspondence of the claims is according to the following table:
Claims of Instant application
Claims of Reference application
1 – 2
1 – 2, respectively
1
6
9 and 10
6, 7 and 9
11
10 – 12 and 17
12
13
19 and 20
19 and 20, respectively


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 7, 11 – 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20200091608 (Alpman).
Regarding claims 1 and 11, Jong teaches “A portable communication device (shown in FIG 1A-C and 2A with corresponding description) comprising:
a first printed circuit board (PCB) (paragraph 0058: substrate 140 which is a printed circuit board (PCB) may be a main PCB. Paragraph 0076: the PCB, on which the communication module 2150 is positioned.), a communication processor (paragraph 0069: The communication module 2150 may include a baseband processor), an intermediate frequency integrated circuit (IFIC), and a radio frequency integrated circuit (RFIC) (paragraph 0069: The communication module 2150 may include at least one communication circuit (e.g., an inter frequency integrated circuit (IFIC) and a radio frequency integrated circuit (RFIC)).) converting an intermediate frequency (IF) signal received from the IFIC into a radio frequency (RF) signal (either implicit when both IFIC and RFIC are present and which is disclosed by Jong, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since the output of IFIC normally represents an intermediate frequency signal, to implement the conversion of the intermediate frequency signal received from the IFIC into RF signal within the RFIC. Doing so would have simply conformed to how the RF circuits are designed and function) and supporting a mmWave communication (paragraph 0062: an mmWave module. The mmWave band may include a frequency band ranging from 20 GHz to 100 GHz. Also paragraph 0078), wherein the communication processor, the IFIC and the RFIC are disposed on…” “…the first PCB (paragraph 0076: the PCB, on which the communication module 2150 is positioned. As was explained above and in paragraph 0069, the communication module 2150 contains all the parts recited by the claim);
a first antenna module (FIG 2A and paragraph 0064: a first communication device (e.g., including communication circuitry) 2121 also shown in FIG 2B and paragraph 0075) including a first 1x2 antenna array (FIG 2B and paragraph 0075: a first antenna array 2240 specifically with respect to the first communication device 2121. Paragraph 0077: the first antenna array 2240 and/or the second antenna array 2245 may include a plurality of antennas. Paragraph 0102: the first plurality of antennas 321a, 321b, 321c, and 321d may form the first antenna array 321. The case where the specific array is a 1x4 array is illustrated by way of example in FIG. 4A, but the specific array may be variously changed or modified according to various embodiments. For example, the specific array may be "1xN" (N being an integer greater than 2). It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an array with two antennas simply as design choice with predictable results. Although Jong states that N>2, this is explicitly stated as only an example and does not limit construction of the array to three antennas or more. Additionally or alternatively, more options for antenna array construction are disclosed with respect to FIG 5 in paragraphs 0119 – 0121: the antenna array groups in the communication device may have an array (or a matrix) of "MxN" (M being an integer equal to or greater than 1, and N being an integer equal to or greater than 2). "M" may correspond to the number of antenna array groups. According to an embodiment, "N" may correspond to the number of antennas forming one antenna array. Thus, an array 1x2 is within the disclosed embodiment) and a second 1x2 antenna array (FIG 2B and paragraph 0075: a second antenna array 2245 specifically with respect to the first communication device 2121. Paragraph 0103: the second antenna array 331 may include the second plurality of antennas 331a, 331b, 331c, and 331d. The second antenna array 331 may be formed to be identical or similar to the first antenna array 321. Therefore, when the first antenna array 321 contains two antennas, the second antenna array 331 would also contain two antennas) disposed on a second PCB (FIG 2B and paragraph 0075: PCB 2250 specifically with respect to the first communication device 2121 which would be a separate PCB, thus “a second PCB”. Paragraph 0087: the first antenna array 321 and the second antenna array 331 positioned on/in the substrate 310.), wherein the second PCB is directly electrically connected with the first PCB (paragraph 0076: The PCB 2250 may include a connector (e.g., a coaxial cable connector or a board to board (B-to-B) connector) for electrical connection with any other PCB (e.g., a PCB on which the communication module 2150 of FIG. 2A is positioned (“the first PCB”)) using a transmission line (e.g., the first conductive line 2131 of FIG. 2A or a coaxial cable). The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned, for example, using a coaxial cable, and the coaxial cable may be used to transmit or receive/transmit RF signal. In other words, this represents “directly electrically connected”) through a flexible printed circuit board (FPCB) (paragraph 0094: the connection members 351 and 361 in FIG 3A may include a flexible printed circuit board (FPCB)) such that a first RF signal from the RFIC of the first PCB is transmitted to the first 1x2 antenna array and a second RF signal from the RFIC of the first PCB is transmitted to the second 1x2 antenna array (paragraph 0076: The transmission line through which the PCB 2250 is connected to the PCB on which the communication module 2150 is positioned is used to transmit or receive/transmit RF signal. Therefore, a portion of the RF signal transmitted over the connection members 351 and 361 and which ends up feeding the first antenna array 2240 or 321 on “the second PCB” may be mapped to the recited “a first RF signal from the RFIC of the first PCB is transmitted to the first 1x2 antenna array” and a portion of the RF signal transmitted over the connection members 351 and 361 and which ends up feeding the second antenna array 2245 or 331 on “the second PCB” may be mapped to the recited “a second RF signal from the RFIC of the first PCB is transmitted to the second 1x2 antenna array”.
Additionally or alternatively, the claim does not require that the “first RF signal” is exclusively transmitted to the “first 1x2 antenna array” and the “second RF signal” is exclusively transmitted to the “second 1x2 antenna array”. Nor does the claim require the first and second RF signals to be transmitted simultaneously or be different from each other. In view of this, and within the concept of broadest reasonable interpretation and just to give an example of the broadness of the claim, it would have been obvious that at one point in time, a signal having one informational content (let us call it “the first RF signal”) may be transmitted to both arrays (thus including the “first 1x2 antenna array”), and at another, later point in time a signal having the same or different informational content (let us call it “the second RF signal”) may be transmitted to both arrays (thus including the “second 1x2 antenna array”), and still meet the claim’s limitation); and
a second antenna module (FIG 2A and paragraph 0064: a second communication device (e.g., including communication circuitry) 2122 also shown in FIG 2B and paragraph 0075) including a first 1x4 antenna array (FIG 2B and paragraph 0075: a first antenna array 2240 specifically with respect to the second communication device 2122. Paragraph 0077: the first antenna array 2240 and/or the second antenna array 2245 may include a plurality of antennas. Paragraph 0081: the antenna module may include a first antenna array 321 which is shown to have 1x4 structure. Paragraph 0102: the first plurality of antennas 321a, 321b, 321c, and 321d may form the first antenna array 321.) and a second 1x4 antenna array (FIG 2B and paragraph 0075: a second antenna array 2245 specifically with respect to the second communication device 2122. Paragraph 0081: the antenna module may include a second antenna array 331 which is shown to have 1x4 structure. Paragraph 0103: the second antenna array 331 may include the second plurality of antennas 331a, 331b, 331c, and 331d. The second antenna array 331 may be formed to be identical or similar to the first antenna array 321.) disposed on a third PCB (FIG 2B and paragraph 0075: PCB 2250 specifically with respect to the second communication device 2122 which would be a separate PCB, thus “a third PCB”. Paragraph 0087: the first antenna array 321 and the second antenna array 331 positioned on/in the substrate 310.), wherein the third PCB is directly electrically connected with the first PCB (paragraph 0076: The PCB 2250 may include a connector (e.g., a coaxial cable connector or a board to board (B-to-B) connector) for electrical connection with any other PCB (e.g., a PCB on which the communication module 2150 of FIG. 2A is positioned (“the first PCB”)) using a transmission line (e.g., the first conductive line 2131 of FIG. 2A or a coaxial cable). The PCB 2250 may be connected to the PCB, on which the communication module 2150 is positioned, for example, using a coaxial cable, and the coaxial cable may be used to transmit or receive/transmit RF signal. In other words, this represents “directly electrically connected”) such that a third RF signal from the RFIC of the first PCB is transmitted to the first 1x4 antenna array and a fourth RF signal from the RFIC of the first PCB is transmitted to the second 1x4 antenna array (paragraph 0076: The transmission line through which the PCB 2250 is connected to the PCB on which the communication module 2150 is positioned is used to transmit or receive/transmit RF signal. Therefore, a portion of the RF signal transmitted over the connection members 351 and 361 and which ends up feeding the first antenna array 2240 or 321 of “the third PCB” may be mapped to the recited “a third RF signal from the RFIC of the first PCB is transmitted to the first 1x4 antenna array” and a portion of the RF signal transmitted over the connection members 351 and 361 and which ends up feeding the second antenna array 2245 or 331 of “the third PCB” may be mapped to the recited “a fourth RF signal from the RFIC of the first PCB is transmitted to the second 1x4 antenna array”.
Additionally or alternatively, the claim does not require that the “third RF signal” is exclusively transmitted to the “first 1x4 antenna array” and the “fourth RF signal” is exclusively transmitted to the “second 1x4 antenna array”. Nor does the claim require the third and fourth RF signals to be transmitted simultaneously or be different from each other. In view of this, and within the concept of broadest reasonable interpretation and just to give an example of the broadness of the claim, it would have been obvious that at one point in time, a signal having one informational content (let us call it “the third RF signal”) may be transmitted to both arrays (thus including the “first 1x4 antenna array”), and at another, later point in time a signal having the same or different informational content (let us call it “the fourth RF signal”) may be transmitted to both arrays (thus including the “second 1x4 antenna array”), and still meet the claim’s limitation. Even further, the same may be said about all four RF signals: a signal having one informational content (let us call it “the first RF signal”) may be transmitted to both antenna modules having all four arrays (thus including the “first 1x2 antenna array”), at a second point in time a signal having the same or different informational content (let us call it “the second RF signal”) may be transmitted to both antenna modules (thus including the “second 1x2 antenna array”), at a third point in time a signal having the same or different informational content (let us call it “the third RF signal”) may be transmitted to both antenna modules (thus including the “first 1x4 antenna array”), and at fourth point in time a signal having the same or different informational content (let us call it “the fourth RF signal”) may be transmitted to both antenna modules (thus including the “second 1x4 antenna array”), and still meet the claim’s limitation.).”

Jong does not teach that the communication processor, the IFIC and the RFIC are disposed on “a first surface” the first PCB. In fact, Jong does not provide much detail about physical construction of the communication module 2150, thus prompting a person of ordinary skill in the art to look for other references.
Alpman in FIG 23 with corresponding description in paragraphs 0779 – 0785 discloses a communication module which comprises a PCB substrate 2302. The PCB substrate can include a component side 2302A and a printed side 2302B. The component side 2302A can include one or more circuits (or sub-systems) performing signal processing functionalities and can include an RF front-end module (RFEM) 2310 (which would correspond to RFIC of Jong and instant application) and a baseband sub-system (BBS) 2312. The RFEM 2310 and the BBS 2312 are illustrated in greater detail in FIG. 26 and FIG. 27. Turning to FIG 27, and paragraphs 0796 – 0801, it may clearly be seen that BBS consists of modem 2724 (“communication processor”) providing digital signal to IF transmitter and receiving digital signals from IF receiver. The IF transmitter and receiver comprising an intermediate frequency processing circuit (“IFIC”). As stated in paragraph 0792, the RFEM is “converting an intermediate frequency (IF) signal received from the IFIC into a radio frequency (RF) signal”.
Thus, Alpman in FIG 23, 27 and 28 with corresponding description also teaches “a first printed circuit board (PCB) (a PCB substrate 2302), a communication processor (modem 2724), an intermediate frequency integrated circuit (IFIC) (BBS 2312 generating an IF signal for transmission and receiving IF signal during reception), and a radio frequency integrated circuit (RFIC) (RFEM 2310) converting an intermediate frequency (IF) signal received from the IFIC into a radio frequency (RF) signal (paragraphs 0792 and 0795) and supporting a mmWave communication (paragraph 0782: the RFEM 2310 can be configured to process mmWave signals in one or more mmWave bands.), wherein the communication processor, the IFIC and the RFIC are disposed on a first surface of the first PCB (paragraph 0780: all components are positioned on the component side 2302A)”.
Therefore, since Jong does not provide much detail about physical construction of the communication module 2150, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Alpman details of physical construction of his communication module in the system of Jong for the communication module 2150 with predictable results and simply to fill in where Jong is silent since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

Regarding claims 2 and 12, Jong teaches or fairly suggests “further comprising:
a first line connecting the RFIC and the first antenna module (FIG 2A and paragraph 0064: a first conductive line 2131. Paragraph 0069: the communication module 2150 (which includes RFIC) may be electrically connected to the first communication device 2121 using the first conductive line 2131. The first conductive line 2131 may include a coaxial cable and/or an FPCB.); and
a second line connecting the RFIC and the second antenna module (FIG 2A and paragraph 0064: a second conductive line 2132. Paragraph 0069: the communication module 2150 (which includes RFIC) may be electrically connected to second communication device 2122 using the second conductive line 2132. The second conductive line 2132 may include a coaxial cable and/or an FPCB.),
wherein both of the first antenna module and the second antenna module are located within 2cm from the RFIC (Although this condition is not explicitly disclosed, since the conductive lines 2131 and 2132 may be used to transmit RF signal having mmWave frequency, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to minimize the distance between the antenna modules 2121 and 2122 and the communication module 2150, which contains the RFIC, including within recited in the claim distance, thus respectively minimizing the length of the conductive lines 2131 and 2132, first, to minimize the losses in the high-frequency transmission lines between the RFIC and antenna modules, and second, to minimize any interference generated by these transmission lines to each other and to other components. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) such that loss of the first line between the RFIC and the first antenna module Is less than 10 dB, and that loss of the second line between the RFIC and the second antenna module is less than 10 dB (this merely represents a desired result and does not seem to limit the claim to any particular steps or structure. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement transmission medium (coaxial or FPCB) with such parameters that has minimal losses at the operating high-frequency while transmitting signals from the RFIC to the antenna modules, including the range specified by the claim, to maximize the signal feeding the antenna modules. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.).”
Regarding claims 3 and 13, although Jong teaches in paragraph 0069 that the communication module 2150 may include a baseband processor and an inter frequency integrated circuit (IFIC) and a radio frequency integrated circuit (RFIC), Jong does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first IF signal from the IFIC,
convert the first IF signal into the first radio frequency (RF) signal,
transmit the first RF signal to the first 1x2 antenna array,
receive a second IF signal from the IFIC,
convert the second IF signal into the second RF signal,
transmit the second RF signal to the second 1x2 antenna array.”
However, the claim is so broadly written that it does not require that the “first IF signal” be any different from “second IF signal” or that the “first RF signal” be any different from “second RF signal” or that the processes of reception, conversion and transmission for both signals to occur simultaneously. Nor does it require the transmission of “the first RF signal” to be exclusively to “the first 1x2 antenna array” and transmission of “the second RF signal” to be exclusively to “the second 1x2 antenna array”. Therefore, in view of this, and within the concept of broadest reasonable interpretation, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that at one point in time, an IF signal having one informational content (let us call it “a first IF signal”) may be received “from the IFIC” (which is part of the communication module 2150) by the RFIC (which is another part of the communication module 2150) which “convert the first IF signal into the first radio frequency (RF) signal, transmit the first RF signal to the first 1x2 antenna array (paragraph 0076: The transmission line through which the PCB 2250 is connected to the PCB on which the communication module 2150 is positioned is used to transmit or receive/transmit RF signal. Therefore, providing this converted RF signal to all antennas located on both sides of the antenna substrate 310 in FIG 3A, which may include two 1x2 arrays (see explanation in the rejection of claim 1 above) will inherently include provision of the signal “to the first 1x2 antenna array” as part of the antenna arrangement on the substrate 310)”,
“receive a second IF signal from the IFIC, convert the second IF signal into the second RF signal” may simply be mapped to the same process as described above but at another, later point in time for a different instance of IF signal having the same or different informational content (let us call it “the second IF signal”) and its conversion by the RFIC as part of the communication module 2150 into another instance of RF signal (let us call it “the second RF signal”) which is also transmitted to all antennas located on both sides of the antenna substrate 310 in FIG 3A, which may include two 1x2 arrays (see explanation in the rejection of claim 1 above) thus inherently including provision of the RF signal “to the second 1x2 antenna array” as part of the antenna arrangement on the substrate 310, as was explained in the rejection of claim 1 above.
Therefore, the normal operation of the system with respect to reception of an IF signal, its conversion to RF and the transmission of the RF signal to all antennas including both 1x2 arrays on both sides of the antenna substrate 310 at two different points in time will map to the recited by the claim processes.
Regarding claims 6 and 16, Jong teaches “wherein the first RF signal is horizontally polarized (this embodiment is shown in FIG 16A with description in paragraphs 0272 – 0273 and would be applicable for the communication device 2121 (“first antenna module”). Specifically, each antenna element is dual polarized, as shown in FIG 4C. Therefore, the upper row of antenna elements (when the number of antenna elements is 2) would map to “the first 1x2 antenna array” and the lower row of antenna elements would map to “the second 1x2 antenna array”. In operation, the communication device 300 (of FIG. 4C) performs single polarization transmission/reception using a single antenna array group. In FIG. 16A, (1) illustrates the radiation pattern of the horizontally polarized antenna array 161 (e.g., the first antenna array 321 of FIG. 4C). In other words, at a first point in time, the upper row of antenna elements (“the first 1x2 antenna array”) radiates RF signal which is horizontally polarized.), and the second RF signal is vertically polarized (although not explicitly disclosed in FIG 16A, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that exactly same principle of operation as disclosed for the upper row would equally apply for the lower row as well. Therefore, in operation, just as is disclosed for the upper row, the communication device 300 (of FIG. 4C) would perform single polarization transmission/reception using a single antenna array group for the lower row of antenna elements (“the second 1x2 antenna array”) as well and similar to FIG. 16A, (2). The lower row of antenna elements (and particularly the antenna array 332 of FIG. 4C) would radiate vertically polarized RF signal. In other words, at a second, different point in time, the lower row of antenna elements (“the second 1x2 antenna array”) radiates RF signal which is vertically polarized.).”
Regarding claims 7 and 17, Jong teaches “wherein the third RF signal is horizontally polarized (this embodiment is shown in FIG 16A with description in paragraphs 0272 – 0273 and would be applicable for the communication device 2122 (“second antenna module”). Specifically, each antenna element is dual polarized, as shown in FIG 4C. Therefore, the upper row of antenna elements would map to “the first 1x4 antenna array” and the lower row of antenna elements would map to “the second 1x4 antenna array”. In operation, the communication device 300 (of FIG. 4C) performs single polarization transmission/reception using a single antenna array group. In FIG. 16A, (1) illustrates the radiation pattern of the horizontally polarized antenna array 161 (e.g., the first antenna array 321 of FIG. 4C). In other words, at a third, different point in time, the upper row of antenna elements (“the first 1x4 antenna array”) radiates RF signal which is horizontally polarized.), and the fourth RF signal is vertically polarized (although not explicitly disclosed in FIG 16A, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that exactly same principle of operation as disclosed for the upper row would equally apply for the lower row as well. Therefore, in operation, just as is disclosed for the upper row, the communication device 300 (of FIG. 4C) would perform single polarization transmission/reception using a single antenna array group for the lower row of antenna elements (“the second 1x4 antenna array”) as well and similar to FIG. 16A, (2). The lower row of antenna elements (and particularly the antenna array 332 of FIG. 4C) would radiate vertically polarized RF signal. In other words, at a fourth, different point in time, the lower row of antenna elements (“the second 1x4 antenna array”) radiates RF signal which is vertically polarized.).”

Claims 4, 5, 9, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20200091608 (Alpman) as applied to claims 1 and 11 above, and further in view of US 20190158130 (Achour).
Regarding claims 4 and 14, Jong does not disclose “wherein the first RF signal has a first frequency band different from a second frequency band of the second RF signal.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction. Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant frequencies. FIG 8 and paragraphs 0027 – 0028 disclose simultaneous transmission to multiple counterpart communication apparatuses utilizing signals having different frequencies from different portions of the array antenna. In other words, Achour teaches “the first RF signal has a first frequency band different from a second frequency band of the second RF signal” that feed different sub-arrays of the same antenna array.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions utilizing frequency division between different sub-arrays of the same antenna array, with the system of Jong with respect to the antenna arrays 2240 and 2245 in Fig. 2B or 321 and 331 in FIG 3A of the first antenna module 2121. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna arrays 321 and 331 in FIG 3A of Jong, or any other combination of antenna arrays on a substrate shown in Jong’s FIG 4 – 16, it would have been obvious to assign one of these 1x2 arrays to operate at a first frequency and assign another of these 1x2 arrays to operate at a second frequency, different from the first, such that “the first 1x2 antenna array” would be fed with “the first RF signal [having] a first frequency band different from a second frequency band of the second RF signal” being fed into “the second 1x2 antenna array”.
Regarding claims 5 and 15, Jong does not disclose “wherein the third RF signal has a third frequency band different from a fourth frequency band of the fourth RF signal.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction. Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant frequencies. FIG 8 and paragraphs 0027 – 0028 disclose simultaneous transmission to multiple counterpart communication apparatuses utilizing signals having different frequencies from different portions of the array antenna. In other words, Achour teaches “the third RF signal has a third frequency band different from a fourth frequency band of the fourth RF signal” that feed different sub-arrays of the same antenna array.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions utilizing frequency division between different sub-arrays of the same antenna array, with the system of Jong with respect to the antenna arrays 2240 and 2245 in Fig. 2B or 321 and 331 in FIG 3A of the second antenna module 2122. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna arrays 321 and 331 in FIG 3A of Jong, or any other combination of antenna arrays on a substrate shown in Jong’s FIG 4 – 16, it would have been obvious to assign one of these 1x4 arrays to operate at a third frequency and assign another of these 1x4 arrays to operate at a fourth frequency, different from the third, such that “the first 1x4 antenna array” would be fed with “the third RF signal [having] a third frequency band different from a fourth frequency band of the fourth RF signal” being fed into “the second 1x4 antenna array”.
Regarding claims 9 and 19, Jong does not disclose “the communication processor is configured to form a first beam using the first 1x2 antenna array and to form a second beam using the second 1x2 antenna array.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction (to form different beams). Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant frequencies. FIG 8 and paragraphs 0027 – 0028 disclose simultaneous transmission to multiple counterpart communication apparatuses in different directions utilizing beams having different frequencies from different portions of the array antenna. In other words, Achour teaches “the communication processor is configured to form a first beam using the first … antenna array and to form a second beam using the second … antenna array” while first and second antenna arrays are parts of the same larger antenna array.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions in different directions utilizing different frequency selective beams from different sub-arrays of the same antenna array, with the system of Jong with respect to the antenna arrays 2240 and 2245 in Fig. 2B or 321 and 331 in FIG 3A of the first antenna module 2121. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna array 321 and 331 in FIG 3A of Jong, or any other combination of antenna arrays on a substrate shown in Jong’s FIG 4 – 16, it would have been obvious to split them in such a way that “the first 1x2 antenna array” would “form a first [frequency selective] beam” and “the second 1x2 antenna array” would “form a second [frequency selective] beam”.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229413 (Jong) in view of US 20200091608 (Alpman) as applied to claims 1 and 11 above, and further in view of US 20190319663 (Shimura).
Regarding claims 10 and 20, Jong does not explicitly teach “further comprising:
a first transmission or reception chain; and
a second transmission or reception chain,
wherein the first transmission or reception chain electrically connects the RFIC and the first 1x2 antenna array, and the second transmission or reception chain electrically connects the RFIC and the second 1x2 antenna array.”
Shimura teaches a similar device having different PC boards: PC board 60 on which baseband processor 70 and transceiver 77 (would be equivalent to the “RFIC”) are positioned, and PC board 90 with RF front-end module. In other words, Shimura teaches “a first printed circuit board (PCB) (FIG 2(b) and paragraph 0049: substrate 61a that is different from a substrate 61b on which the RF front-end module 90 is provided.), a communication processor (paragraph 0049: baseband processor 70)” “and a radio frequency integrated circuit (RFIC) (paragraph 0049: transceiver 77.)” “supporting a mmWave communication (paragraphs 0018, 0034), wherein the communication processor, … and the RFIC are disposed on a first surface of the first PCB (FIG 2(b) and paragraph 0049: substrate 61a);
a first antenna module (FIG 2(b) and paragraph 0049: the RF front-end module 90 is provided.) including a first 1x2 antenna array (FIG 3 and paragraph 0058: a plurality of antenna modules M11 , . . . , Mmn. Each antenna module of the embodiment is used for transmission and reception. Paragraph 0044: "n" and "m" are each an integer that is not less than 1. The number of the antenna elements A11 , . . . , Amn included in the array antenna 100 is m x n.  Thus, an arrangement 2x2 includes “a first 1x2 antenna array” and may correspond to upper row of antenna modules shown in FIG 3) and a second 1x2 antenna array (an arrangement 2x2 includes “a second 1x2 antenna array” and may correspond to lower row of antenna modules shown in FIG 3) disposed on a second PCB (FIG 2(b): substrate 61b), wherein the second PCB is directly electrically connected with the first PCB (FIG 2(b) and paragraph 0049: cable 610 directly connecting substrates 61a and 61b)…” “…such that a first RF signal from the RFIC of the first PCB is transmitted to the first 1x2 antenna array (connection between transceiver 77 (“RFIC”) and each of the upper row of antenna modules M11 to M1n (“the first 1x2 antenna array”) shown in FIG 3 through which the RF signal is transmitted) and a second RF signal from the RFIC of the first PCB is transmitted to the second 1x2 antenna array (connection between transceiver 77 (“RFIC”) and each of the lower row of antenna modules Mm1 to Mmn (“the second 1x2 antenna array”) shown in FIG 3 through which the RF signal is transmitted)”.
However, Shimura also teaches “a first transmission or reception chain (FIG 3 and paragraph 0058: plurality of transmission/reception circuits TR11, . . . , TRmn with corresponding connections to a distributor/combiner 810 (see paragraph 0059). Specifically, transmission/reception circuits TR11, . . . , TR1n for the upper row of antenna modules with corresponding connections to the distributor/combiner 810 would correspond to “a first transmission or reception chain”); and
a second transmission or reception chain (FIG 3 and paragraph 0058: Specifically, transmission/reception circuits TRm1, . . . , TRmn for the lower row of antenna modules with corresponding connections to the distributor/combiner 810 would correspond to “a second transmission or reception chain”),
wherein the first transmission or reception chain electrically connects the RFIC and the first 1x2 antenna array (transmission/reception circuits TR11, . . . , TR1n for the upper row of antenna modules (“the first 1x2 antenna array”) with corresponding connections to the distributor/combiner 810 “electrically connects” them to the transceiver 77 (“RFIC”)), and the second transmission or reception chain electrically connects the RFIC and the second 1x2 antenna array (transmission/reception circuits TRm1, . . . , TRmn for the lower row of antenna modules (“the second 1x2 antenna array”) with corresponding connections to the distributor/combiner 810 “electrically connects” them to the transceiver 77 (“RFIC”)).”
Therefore, based on similarity of the devices, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Shimura internal structure connecting antenna elements to the RFIC, in the device of Jong simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also allowed changing the direction of the beam by using phase control (see Shimura, paragraph 0052) as well as adjusting the amplitude of the antenna element transmission RF signal (see Shimura, paragraph 0059).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648